MacIntyre, J.
It appearing from the record in this case that “at about three o’clock in the night” the defendant and another were found by officers at a still that was in operation and running whisky at the time, and that the defendant told one of the officers that it was not his still, but that he was making whisky on it, and the defendant made no statement to the jury and introduced no evidence, the evidence demanded, rather than warranted, the verdict.

Judgment affirmed.


Broyles, C. J., and Guerry, J., coneur.